DETAILED ACTION
Claims 1 – 20 are currently pending.
Claims 2, 5-11 and 17 – 19 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 10 -16 and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lupon et al (US 2015/0170021, hereinafter referred to as Lupon).
	As per claims 1, 12 and 20:
	Taking claim 1 as exemplary: Lupon discloses a neural processor circuit, comprising: a neural engine circuit, including: a multiply-add (MAD) circuit configured to: multiply input data and a kernel 
	As per claims 2 and 13:
	Taking claim 2 as exemplary: Lupon discloses the input data is represented as floating point data in a floating-point mode, and the input data is represented as fixed point data in a fixed-point mode (Lupon: Paragraph [0059], working with both floating-point values and integer values).
	As per claims 3 and 14:
	Taking claim 3 as exemplary: Lupon discloses the neural engine circuit includes a plurality of MAD circuit coupled to the accumulator circuit; and  2Attorney Docket No: 32685-39147/US Application No.: 15/971,868 in the floating point mode: a first subset of the MAD circuits including the MAD circuit is configured to generate first output data of a first channel using the input data and the kernel coefficient; and a second subset of the MAD circuits is configured to generate second output data of a second channel using the input data and another kernel coefficient (Lupon: Paragraph [0038] and figure 1, different kernel values for a plurality of multipliers).
	As per claims 4 and 15:
	Taking claim 4 as exemplary: Lupon discloses the neural engine circuit includes: a kernel extract circuit configured to provide the kernel coefficient to the first subset of the MAD circuits, the kernel extract circuit further configured to provide the other kernel coefficient to the second subset of the 
	As per claim 5:
	Lupon discloses the neural engine circuit further includes an input buffer circuit configured to: store the input data; and provide respective portions of the input data to each of the MAD circuits. (Lupon: Paragraph [0036], units 312 performing the functionality of storing the input data and providing to multiplier).
	As per claims 6 and 16:
	Taking claim 6 as exemplary: Lupon discloses the neural engine circuit includes a plurality of MAD circuit coupled to the accumulator circuit, the plurality of MAD circuits including the MAD circuit; and in the fixed-point mode, each of the MAD circuits is configured to generate output data using a portion of the input data and the kernel coefficient (Lupon: Paragraph [0042] and figure 3E).
	As per claim 10:
	Lupon discloses a post- processor circuit, and wherein the accumulator selectively provides the output data to the MAD circuit or the post-processor circuit (Lupon: Paragraph [0042], 358 outputs the data to be reprocessed or to data storage 344, interpreting storage 344 as performing the functionality of a “post-processor circuit” as it is a circuit that is used after processing by the processing unit).
	As per claims 11 and 19:
	Taking claim 11 as exemplary: Lupon discloses the MAD circuit includes: a multiplier configured to multiply the input data and the kernel coefficient to generate the multiplied value; are an adder coupled to the multiplier and the accumulator circuit, the adder configured to add the multiplied value with the first accumulated value (Lupon: Paragraph [0042] and figure 3E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lupon as applied to claims 2 and 13 above, and further in view of Henry et al (US 2018/0189633, hereinafter referred to as Henry).
	As per claims 7 and 17:
	Taking claim 7 as exemplary: Lupon discloses performing operations on floating point data.
	Lupon does not specifically disclose the MAD circuit includes: a multiplier, in the floating point mode, configured to multiply a mantissa of the input data and the a mantissa of the kernel coefficient to generate a mantissa value; an exponent adder, in the floating point mode of operation, configured to add an exponent of the input data and an exponent of the kernel coefficient to generate an exponent value; and a shift register coupled to the multiplier and the exponent adder, the shift register, in the floating point mode of operation, configured to generate the multiplied value by realigning the mantissa value based on the exponent value.
	However Henry teaches hardware units with a multiplier, in the floating point mode, configured to multiply a mantissa of the input data and the a mantissa of the kernel coefficient to generate a mantissa value; an exponent adder, in the floating point mode of operation, configured to add an exponent of the input data and an exponent of the kernel coefficient to generate an exponent value; and a shift register coupled to the multiplier and the exponent adder, the shift register, in the floating 
	It would have been obvious to one of ordinary skill in the art at the time of filing for Lupon to implement the floating-point multiplying of mantissa value, adding exponents and shift register for realigning the mantissa based on the exponent as taught by Henry in order to be able to process floating point values, which allow for processing of numbers within an enormously large range (Henry: Paragraph [0287]).

Allowable Subject Matter
Claims 8 – 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, either alone or in combination fail to teach the claimed limitations of a shift offset register coupled to the exponent adder, the shift offset register configured to provide an offset value to the exponent adder, and the exponent adder configured to modify the exponent value using the offset value to match the multiplied value with a fixed point precision of the accumulator circuit, when taken in combination with each and every limitation of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181